EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of October
25, 2012 (the “Effective Date”), by and between Global Geophysical Services,
Inc., a Delaware Corporation (“GGS” or “Company”), and Richard C. White
(“Executive”). Executive and the Company are collectively referred to in this
Agreement as the “Parties” and individually as a “Party.”
 
RECITALS:
 
WHEREAS, Executive is to be employed as President and Chief Executive Officer of
the Company;
 
WHEREAS, it is the desire of the Company to engage Executive as President and
Chief Executive Officer of the Company;
 
WHEREAS, Executive desires to be employed with the Company on the terms herein
provided; and
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
 
AGREEMENT TERMS
 
1. Term. Beginning on the Effective Date, the Company employs Executive, and
Executive accepts such employment, on the terms and conditions set forth in this
Agreement, for the period (the “Term”) commencing on the Effective Date and
expiring at the earlier to occur of (a) the second anniversary of the Effective
Date or (b) the Termination Date (as defined in Section 4). Beginning on the
second anniversary of the Effective Date, this Agreement shall be automatically
renewed on each anniversary of the Effective Date for additional twelve (12)
month terms, unless either the Company or Executive provides written notice of
election not to renew, at least six (6) months before the applicable renewal
date.
 
2. Duties as Executive of the Company. Subject to the Agreement’s terms,
Executive agrees to serve as the President and Chief Executive Officer of the
Company and act in the ordinary course of its business with all the powers
reasonably incident to the position or other responsibilities or duties that may
be from time to time assigned to Executive by the Company’s Board of Directors
(hereafter “GGS Board of Directors”).
 
3. Compensation and Related Matters.
 
(a) Base Salary. Executive shall receive an initial Base Salary (defined below)
paid by the Company of $360,000.00 per year during the Term. Executive’s Base
Salary
 
 

--------------------------------------------------------------------------------

 
shall be increased annually, on January 1 of each year, by an amount to be
determined by GGS within its sole discretion (it being the Company’s expectation
that increases will be tied to improvement in Company performance).  For
purposes of this Agreement, “Base Salary” shall mean Executive’s initial base
salary or, as adjusted from time to time, then the adjusted base salary at the
time in question. The Base Salary shall be paid, subject to all applicable
withholdings and deductions, in substantially equal semi-monthly installments.
 
(b) Sign-On Bonus.  Executive shall be entitled to a sign-on bonus in the amount
of $42,500 (the “Sign-On Bonus”), with 50% of the Sign-On Bonus payable on or
before December 31, 2012 and the remaining 50% of the Sign-On Bonus payable on
or after January 1, 2013 and on or before March 31, 2013.
 
(c) Bonuses. Executive shall be entitled to receive at least one cash bonus
annually (the “Annual Bonus”) for his service to GGS, paid on or before December
31st of each year, in an amount to be determined by GGS, within its sole
discretion, provided that each such bonus payment shall not be less than
one-third (1/3) of Executive’s current year Base Salary.
 
(d) Long-Term Incentive.  In connection with his initial employment, Executive
shall receive an award of restricted stock pursuant to the Global Geophysical
Services, Inc. Amended and Restated 2006 Incentive Compensation Plan (the
“Plan”) with a grant date value of $1,000,000, subject to the terms and
conditions set forth in the applicable award agreement and this Agreement
(including customary vesting based on continued employment over three years).
 
(e) Expenses. During the Term, Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by him, in
accordance with the policies and procedures established by the Company, in
performing services under this Agreement and during his employment with the
Company, provided that Executive properly accounts for the expenses in
accordance with Company policies. The amount of expenses eligible for
reimbursement during a calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year. Reimbursement of eligible expenses
shall be made on or before the last day of the calendar month following the
calendar month in which the expenses were incurred, or as otherwise provided in
the Company’s business expense reimbursement policy.
 
The Company shall promptly reimburse Executive for all legal expenses that
Executive has incurred in connection with the negotiation and drafting of this
Agreement and other agreements related to Executive’s initial employment by the
Company, up to a maximum reimbursement amount of $20,000.  Executive shall
submit all invoices for such incurred expenses to the Company no later than 30
days prior to the end of the taxable year following the taxable year in which
they were incurred.  The Company shall reimburse Executive for such expenses
within 14 days of receipt of such invoices.
 
(f) Other Benefits. From time to time, the Company may make available other
compensation and employee benefit plans and arrangements. Executive shall be
eligible to participate in such other compensation and employee benefit plans
and arrangements in which executives at or above the level of senior vice
president participate, subject to and on a basis
 
2

--------------------------------------------------------------------------------

 
consistent with the terms, conditions, and overall administration of such plans
and arrangements, as amended from time to time. Nothing in this Agreement shall
be deemed to confer upon Executive or any other person, including any
beneficiary, any rights under or with respect to any such plan or arrangement or
to amend any such plan or arrangement, and Executive and each other person,
including any beneficiary, shall be entitled to look only to the express terms
of any such plan or arrangement for his or her rights thereunder. Nothing paid
to Executive under any such plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the Base Salary and
other benefits payable to Executive pursuant to this Agreement.
 
(g) Vacation. Executive shall be entitled to at least twenty-five (25) days of
vacation each year of full employment during the Term, exclusive of holidays, as
long as the scheduling of Executive’s vacation does not interfere with the
Company’s normal business operation. Vacation will accrue and forfeit as
provided by the terms of the Company’s policy governing vacation, as that policy
is updated or revised from time to time in the Company’s sole discretion. For
purposes of this Section, weekends shall not count as Vacation days. Executive
shall also be entitled to all paid holidays given by the Company.
 
(h) Proration. The Base Salary payable to Executive hereunder in respect of any
calendar year during which Executive is employed by the Company for less than
the entire year shall be prorated in accordance with the total number of
calendar days in such calendar year during which he is so employed.
 
4. Termination.
 
(a) Definitions.
 
(1) “Cause” shall mean:
 
(i) Executive’s failure or refusal to substantially perform his material duties,
responsibilities and obligations, other than a failure resulting from
Executive’s incapacity due to physical or mental illness, which failure
continues for a period of at least thirty (30) days after a detailed written
notice of alleged Cause and a demand for substantial performance has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform;
 
(ii) any intentional act involving fraud, misrepresentation, theft,
embezzlement, or dishonesty on a material matter which actually results in harm
to the Company;
 
(iii) conviction of or a plea of nolo contendere to an offense which is a felony
or which is a misdemeanor that involves fraud; or
 
(iv) a material breach of this Agreement by Executive.
 
Regarding Sections 4(a)(1)(i), (ii) and (iv), the Company shall provide written
notice to Executive describing the specific facts of any alleged Cause event
within thirty (30) days of any such Cause event and Executive shall thereafter
have thirty (30) calendar days to cure the Cause event to the
 
 
3

--------------------------------------------------------------------------------

 
reasonable satisfaction of the Company.  If Executive cures the Cause event to
the reasonable satisfaction of the Company, the Company may not terminate
Executive for Cause as a result of such Cause event.
 
(2) A “Disability” or “Disabled” shall mean the inability of Executive to
substantially engage in the duties that he is normally expected to perform in
his role at the Company by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than three (3) months. Executive shall
be considered to have a Disability (i) if he is determined to be totally
disabled by the Social Security Administration or (ii) if he is determined to be
disabled under GGS’s long-term disability plan in which Executive participates
and if such plan defines “disability” in a manner that is consistent with the
immediately preceding sentence.
 
(3) A “Good Reason” shall mean any of the following (without Executive’s express
written consent):
 
(i) a material diminution in Executive’s Base Salary;
 
(ii) a change in the location where Executive is expected or required the
majority of Executive’s job duties at the time Executive executes this Agreement
(“Base Location”) to a location that is more than twenty (20) miles from the
Base Location, without Executive’s written consent, except for travel reasonably
required of Executive on the Company’s business;
 
(iii) a substantial and adverse diminution in Executive’s duties, authority,
responsibility or position with the Company;
 
(iv) any breach by the Company of any material provision of this Agreement.
 
In order to be eligible for payment on account of a Good Reason termination,
Executive must: (i) provide written notice to the Company within 90 days
following the first event or condition which gives rise to his claim of Good
Reason under this section; (ii) provide the Company 30 days from the date of
such notice in which to “cure” such event or condition and (iii) actually
terminate employment within 30 days following the expiration of the cure period.
 
(4) “Termination Date” shall mean the date Executive’s employment with the
Company terminates or is terminated for any reason under this Agreement, and
which constitutes a “separation from service” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended, or any regulations or Treasury
guidance promulgated under Section 409A (the “Code”).
 
(b) Termination Without Cause or for Good Reason: Benefits. In the event the
Company involuntarily terminates Executive’s employment with the Company without
Cause or if Executive terminates employment with the Company for Good Reason,
this Agreement shall terminate, but Executive shall be entitled to the following
severance benefits:
 
(1) Payment of accrued but unpaid Base Salary and unreimbursed business expenses
through the Termination Date in accordance with Sections 3(a) and 3(e) and
 
4

--------------------------------------------------------------------------------

 
the amount of any Annual Bonus under Section 3(c) that relates to a prior year
and that is unpaid as of the Termination Date. The accrued but unpaid Base
Salary and Annual Bonus shall be paid to Executive in a lump sum in cash within
six (6) days after the Termination Date. Unreimbursed business expenses shall be
paid to Executive within the time period required by the Company’s business
expense reimbursement policy;
 
(2) An amount equal to any unpaid portion of the Sign-On Bonus plus two (2)
times the sum of (i) Executive’s Base Salary at the rate in effect immediately
before the Termination Date and (ii) the greater of (A) the average Annual Bonus
for the prior two years or (B) fifty percent (50%) of Executive’s Base Salary,
at the rate in effect immediately before the Termination Date (the “Severance
Payment”), payable in a lump sum to Executive within ten (10) days after
Executive executes the Release referenced in Section 6; and
 
(3) Full vesting of all unvested equity awards outstanding on the Termination
Date after Executive executes the Release referenced in Section 6.
 
(c) Termination In Event of Death: Benefits. If Executive’s employment with the
Company is terminated by reason of Executive’s death during the Term, this
Agreement shall terminate but Executive’s legal representatives shall be
entitled to the following severance benefits:
 
(1) Payment of accrued but unpaid Base Salary and unreimbursed business expenses
through the Termination Date in accordance with Sections 3(a) and 3(e) and the
amount of any Annual Bonus under Section 3(c) that relates to a prior year and
that is unpaid as of the Termination Date. The accrued but unpaid Base Salary
and Annual Bonus shall be paid to Executive’s legal representatives in a lump
sum in cash within six (6) days after the Termination Date. Unreimbursed
business expenses shall be paid to Executive’s legal representatives within the
time period required by the Company’s business expense reimbursement policy;
 
(2) An amount equal to Executive’s Base Salary at the rate in effect immediately
before the date of death, payable in a lump sum to Executive’s legal
representatives within ten (10) days after the Termination Date; and
 
(3) Executive or his estate shall become fully vested in all unvested equity
awards outstanding on the Termination Date.
 
(d) Termination In Event of Disability: Benefits. If Executive’s employment with
the Company is terminated by reason of Executive’s Disability during the Term,
this Agreement shall terminate but Executive shall be entitled to the following
severance benefits:
 
(1) Payment of accrued but unpaid Base Salary and unreimbursed business expenses
through the Termination Date in accordance with Sections 3(a) and 3(e) and the
amount of any Annual Bonus under Section 3(c) that relates to a prior year and
that is unpaid as of the Termination Date. The accrued but unpaid Base Salary
and Annual Bonus shall be paid to Executive in a lump sum in cash within six (6)
days after the Termination Date. Unreimbursed
 
5

--------------------------------------------------------------------------------

 
business expenses shall be paid to Executive within the time period required by
the Company’s business expense reimbursement policy;
 
(2) An amount equal to Executive’s Base Salary at the rate in effect immediately
before the Date of Termination, payable in a lump sum to Executive within ten
(10) days after the Termination Date; and
 
(3) Executive shall become fully vested in all unvested equity awards
outstanding on the Termination Date.
 
(e) Voluntary Termination by Executive and Termination for Cause: Benefits.
Executive may terminate his employment with the Company by giving written notice
of his intent and stating an effective Termination Date at least thirty (30)
days after the date of such notice; provided, however, that the Company may
accelerate such effective date by paying Executive through the proposed
Termination Date (but not to exceed thirty (30) days). Upon such a termination
by Executive or upon termination of Executive’s employment with the Company for
Cause by the Company, this Agreement shall terminate, but the Company shall pay
to Executive all accrued Base Salary and all unreimbursed business expenses
through the Termination Date in accordance with Sections 3(a) and 3(c). The
accrued but unpaid Base Salary shall be paid to Executive in a lump sum in cash
within six (6) days after the Termination Date or by the next regularly
scheduled payday. Unreimbursed business expenses shall be paid to Executive
within the time period required by the Company’s business expense reimbursement
policy. Executive shall have no entitlement to any Annual Bonus for the year in
which the Termination Date occurs.
 
(f) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise. No such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.
 
5. Non-Renewal of Agreement. If the Company or Executive elects not to renew
this Agreement under the terms provided in Section 1, this Agreement shall
terminate without further obligation of the Company, but the Company shall pay
Executive all accrued Base Salary through the Termination Date and accrued but
unpaid Base Salary and unreimbursed business expenses through the Termination
Date in accordance with Sections 3(a) and 3(e). If the Company elects not to
renew this Agreement, Executive shall be eligible to receive any unpaid Annual
Bonus(es) attributable to prior year(s), if any, the compensation and benefits
payable pursuant to Sections 4(b)(2), and 4(b)(3), and the Annual Bonus(es) for
the year in which the non-renewal notice is provided. Payment of the prior
year(s) Annual Bonus(es) shall be paid within thirty (30) days of any such
non-renewal notification (if calculable), but in no event later than January 15
of the year following the year in which the non-renewal notice is provided.
Payment of the Annual Bonus(es) for the year in which notice of non-renewal is
given shall be paid by January 15th of the year following the year in which the
non-renewal notice is given.
 
6. Release Agreement. Notwithstanding any provision of this Agreement to the
contrary, in order to receive the Severance Payment and full vesting of equity
awards under Section 4(b)(2)-(3), Executive must first execute, enter into and
not revoke a reasonable release
 
 
6

--------------------------------------------------------------------------------

 
and hold harmless agreement (on a form provided by the Company) (“Release”),
within fifty (50) days after Executive’s Termination Date, whereby Executive
agrees to release and waive, in return for the Severance Payment and full
vesting of equity awards, any claim or cause of action that Executive may have
against the Company and any of its affiliates, including, without limitation,
for unlawful discrimination or retaliation; provided, however, such agreement
shall not release any claim by Executive for any payment or benefit that is due
under the express terms of this Agreement at the time Executive executes the
release agreement.
 
7. Change in Control.  Upon the occurrence of a Change in Control (as defined in
the Plan), Executive shall become fully vested in all unvested equity awards
outstanding as of such date.
 
8. Certain Excise Taxes.  Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in Code
Section 280G(c)), and the payments and benefits provided for under this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Code Section 280G(b)(2)), then the payments
and benefits provided for under this Agreement shall be either (a) reduced (but
not below zero) so that the present value of such total amounts and benefits
received by Executive from the Company and its affiliates will be one dollar
($1.00) less than three times Executive’s “base amount”(as defined in Code
Section 280G(b)(3)) and so that no portion of such amounts and benefits received
by Executive shall be subject to the excise tax imposed by Code Section 4999 or
(b) paid in full, whichever produces the better net after-tax position to
Executive (taking into account any applicable excise tax under Code Section 4999
and any other applicable taxes).  The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in kind hereunder in a similar order.  The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by a nationally recognized accounting firm mutually
agreed to by the Company and Executive.  If a reduced payment or benefit is made
or provided and through error or otherwise that payment or benefit, when
aggregated with other payments and benefits from the Company (or its affiliates)
used in determining if a parachute payment exists, exceeds one dollar ($1.00)
less than three times Executive’s base amount, then Executive shall immediately
repay such excess to the Company upon notification that an overpayment has been
made.
 
9. Non-Competition, Non-Solicitation and Confidentiality.  During Executive’s
employment with the Company, the Company shall give Executive access to some or
all of its Confidential Information, as defined below, that Executive has not
had access to or knowledge of before the execution of this Agreement.
 
(a) Non-Competition During Employment.  Executive agrees that, in consideration
for the Company’s promise to provide Executive with Confidential Information,
during the Term, he will not compete with the Company by engaging in the
conception, design, development, production, marketing, or servicing of any
product or service that is substantially
 
 
7

--------------------------------------------------------------------------------

 
similar to the products or services which the Company provides, and that he will
not work for, in any capacity, assist, or become affiliated with as an owner,
partner, etc., either directly or indirectly, any individual or business which
offers or performs services, or offers or provides products substantially
similar to the services and products provided by Company; provided, however,
Executive shall not be prevented from owning no more than 2% of any company
whose stock is publicly traded.
 
(b) Conflicts of Interest.  Executive agrees that during the Term, he will not
engage, either directly or indirectly, in any activity (a “Conflict of
Interest”) that might adversely affect the Company, including ownership of a
material investment in a competitor of the Company, ownership of a material
interest in any supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business or acceptance of any material
payment, service, loan, gift, trip, entertainment, or other favor from a
supplier, contractor, distributor, subcontractor, customer or other entity with
which the Company does business, and that Executive will promptly inform the GGS
Board of Directors as to each offer received by Executive to engage in any such
activity.  As used in this Section 9(b), “materiality” shall be viewed from the
perspective of Executive.  Executive further agrees to disclose to the Company
any other facts of which Executive becomes aware which in Executive’s good faith
judgment could reasonably be expected to involve or give rise to a Conflict of
Interest or potential Conflict of Interest.
 
(c) Non-Competition After Termination from Employment.  Executive agrees that,
in order to protect the Company’s Confidential Information, it is necessary to
enter into the following restrictive covenant, which is ancillary to the
enforceable promises between the Company and Executive otherwise contained in
this Agreement.  Executive agrees that Executive shall not, at any time during
the Restricted Period (as hereinafter defined), within any of the markets in
which the Company has sold products or services or formulated a plan to sell
products or services into a market during the last twelve (12) months of
Executive’s employ, engage in or contribute Executive’s knowledge to any work
which is competitive with or similar to a product, process, apparatus, service,
or development on which Executive worked while employed by the Company.  It is
understood that the geographical area set forth in this covenant is divisible so
that if this clause is invalid or unenforceable in an included geographic area,
that area is severable and the clause remains in effect for the remaining
included geographic areas in which the clause is valid.  For the purpose of this
Agreement, “Restricted Period” means the following period (whichever is
applicable):  (1) if Executive’s employment is terminated other than in a
termination initiated by Executive without Good Reason, a period of two (2)
years; and (2) if Executive’s employment is terminated in a termination
initiated by Executive without Good Reason, a period of up to twelve (12)
months, as elected by the Company within thirty (30) days following the Date of
Termination by written notice to Executive (the “Election Period”), so long as,
during the Election Period, the Company continues to elect, in its discretion,
to pay Executive his Base Salary at the rate in effect immediately before the
Date of Termination.  The Restricted Period shall commence at the time Executive
ceases to be a full-time employee of the Company.
 
(d) Confidential Information. Executive agrees that he will not, except as the
Company may otherwise consent or direct in writing, reveal or disclose, sell,
use, lecture upon, publish or otherwise disclose to any third party any
Confidential Information or
 
 
8

--------------------------------------------------------------------------------

 
proprietary information of the Company, or authorize anyone else to do these
things at any time either during or subsequent to his employment with the
Company.  This Section 9(d) shall continue in full force and effect after
termination of Executive’s employment and after the termination of this
Agreement.  Executive’s obligations under this Section 9(d) with respect to any
specific Confidential Information and proprietary information shall cease when
that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately.  It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of the Company.  “Confidential Information” is
defined to include information: (1) disclosed to or known by Executive as a
consequence of or through his employment with the Company; (2) not generally
known outside the Company; and (3) that relates to any aspect of the Company or
its business, finances, operation plans, budgets, research, or strategic
development.  “Confidential Information” includes, but is not limited to, the
Company’s trade secrets, proprietary information, financial documents, long
range plans, customer or supplier lists, employer compensation, marketing
strategy, data bases, cost data, computer software developed by the Company,
investments made by the Company, and any information provided to the Company by
a third party under restrictions against disclosure or use by the Company or
others.
 
(e) Non-Solicitation.  To protect the Company’s Confidential Information, and in
the event of Executive’s termination of employment for any reason whatsoever,
whether by Executive or the Company, it is necessary to enter into the following
restrictive covenant, which is ancillary to the enforceable promises between the
Company and Executive otherwise contained in this Agreement.  Executive
covenants and agrees that during Executive’s employment and thereafter during
the Restricted Period, Executive will not, directly or indirectly, either
individually or as a principal, partner, agent, consultant, contractor, employee
or as a director or officer of any corporation or association, or in any other
manner or capacity whatsoever, except on behalf of the Company, solicit
business, or attempt to solicit business, and products or services competitive
with products or services sold by the Company, from the Company’s clients,
suppliers or customers, or those individuals or entities with whom the Company
did business during Executive’s employment.  Executive further agrees that
during Executive’s employment and thereafter during the Restricted Period,
Executive will not, either directly or indirectly, or by acting in concert with
others, solicit or influence any Company employee to leave the Company’s
employment.  Notwithstanding the foregoing, the restrictions of this Section
9(e) shall not apply with respect to an officer or employee of the Company or
any of its affiliates who responds to a general solicitation that is not
specifically directed at officers and employees of the Company or any of their
respective affiliates.
 
(f) Return of Documents, Equipment, Etc.  All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, components,
parts, tools, and the like in Executive’s custody or possession that have been
obtained or prepared in the course of Executive’s employment with the Company
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without Executive retaining
any copies, upon notification of the termination of Executive’s employment or at
any other time
 
 
9

--------------------------------------------------------------------------------

 
requested by the Company.  The Company shall have the right to retain, access,
and inspect all property of Executive of any kind in the office, work area, and
on the premises of the Company upon termination of Executive’s employment and at
any time during employment by the Company to ensure compliance with the terms of
this Agreement.
 
(g) Reaffirmation of Obligations.  Upon termination of Executive’s employment
with the Company, Executive, if requested by Company, shall reaffirm in writing
Executive’s recognition of the importance of maintaining the confidentiality of
the Company’s Confidential Information and proprietary information, and reaffirm
any other obligations set forth in this Agreement.
 
(h) Prior Disclosure.  Executive represents and warrants that Executive has not
used or disclosed any Confidential Information he may have obtained from the
Company prior to signing this Agreement, in any way inconsistent with the
provisions of this Agreement.
 
(i) No Previous Restrictive Agreements.  Executive represents that, except as
disclosed in writing to the Company, Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of Executive’s employment by the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party.  Executive further represents that Executive’s performance of all the
terms of this Agreement and Executive’s work duties for the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company, and Executive will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or other party.
 
(j) Breach.  Executive agrees that any breach of Sections 9(a) through (f) above
cannot be remedied solely by money damages, and that in addition to any other
remedies Company may have, Company is entitled to obtain injunctive relief
against Executive.  Nothing herein, however, shall be construed as limiting the
Company’s right to pursue any other available remedy at law or in equity,
including recovery of damages and termination of this Agreement and/or any
termination or offset against any payments that may be due pursuant to this
Agreement.
 
(k) Enforceability.  The agreements contained in this Section 9 are independent
of the other agreements contained herein. Accordingly, failure of the Company to
comply with any of its obligations outside of this Section do not excuse
Executive from complying with the agreements contained herein.
 
(l) Survivability.  The agreements contained in this Section 9 shall survive the
termination of this Agreement for any reason.
 
10. Director and Officer Positions.
 
(a) Executive agrees that, upon termination of employment, for any reason,
Executive will immediately tender his resignation from any and all board or
officer positions held with the Company and/or any of its direct or indirect
parents or subsidiaries.
 
 
10

--------------------------------------------------------------------------------

 
(b) Prior to or within 10 business days following the Effective Date, Executive
shall resign from the board of directors of Geospace Technologies Corporation.
 
11. Indemnification & D&O.
 
(a) Claims. The Company shall, to the maximum extent not prohibited by law,
indemnify Executive if Executive is made, or threatened to be made, a party to
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Company to procure a judgment in its favor (collectively, a
“Proceeding”), by reason of the fact that Executive is or was a director or
officer of the Company or an affiliate, or is or was serving in any capacity at
the request of the Company for any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, against judgments,
fines, penalties, excise taxes, amounts paid in settlement and costs, charges
and expenses (including attorneys’ fees and disbursements) paid or incurred in
connection with any such Proceeding.
 
(b) Indemnification Agreement and D&O Insurance. The Company and Executive
shall, simultaneously with the execution of this Agreement, enter into an
Indemnification Agreement in substantially the form as previously entered into
between the Company and its directors and certain of its executive officers. In
addition, the Company agrees to maintain director and officer liability
insurance throughout the term of this Agreement which covers Executive and has a
minimum coverage of $25,000,000 (or such higher amount as the Company and
Executive shall mutually agree and can be obtained at a reasonable cost).
 
(c) Non-Exclusivity. The right to indemnification and reimbursement or
advancement of expenses provided by, or granted pursuant to, this Section 11
shall not be deemed exclusive of any other rights which Executive may now or
hereafter have under any law, bylaw, constituency document, agreement, vote of
stockholders or disinterested directors or otherwise, both as to action in
Executive’s official capacity and as to action in another capacity while holding
such office.
 
(d) Continuation of Rights. The right to indemnification and reimbursement or
advancement of expenses provided by, or granted pursuant to, this Section 11
shall continue as to Executive after Executive has ceased to be a director,
officer, or employee of the Company and shall inure to the benefit of the heirs,
executors and administrators of Executive’s estate, both with respect to
proceedings that are threatened, pending or completed at the date of such
termination and with respect to proceedings that are threatened, pending or
completed after the date.
 
(e) Enforcement. The right to indemnification and reimbursement or advancement
of expenses provided by, or granted pursuant to, this Section 11 shall be
enforceable by Executive in any court of competent jurisdiction. The burden of
proving that such indemnification or reimbursement or advancement of expenses is
not appropriate shall be on the Company. Neither the failure of the Company
(including its board of directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that such indemnification or reimbursement or advancement of expenses is
proper in the circumstances nor an actual determination by the Company
(including its board of directors,
 
 
11

--------------------------------------------------------------------------------

 
independent legal counsel, or its stockholders) that Executive is not entitled
to such indemnification or reimbursement or advancement of expenses shall
constitute a defense to the action or create a presumption that Executive is not
so entitled. Executive shall also be indemnified for any expenses incurred in
connection with successfully establishing Executive’s right to such
indemnification or reimbursement or advancement of expenses, in whole or in
part, in any proceeding.
 
(f) Other Services. If Executive serves (i) an affiliate of the Company, or
(ii) any employee benefit plan of the Company or any corporation referred to in
clause (i), in any capacity, then Executive shall be deemed to be doing so at
the request of the Company.
 
12. Assignment. In entering into this Agreement, the Company is relying on the
unique personal services of Executive; services from another person will not be
an acceptable substitute. Except as provided in this Agreement, Executive may
not assign this Agreement or any of the rights or obligations set forth in this
Agreement without the written consent of the Company. Any attempted assignment
by Executive in violation of this Section 12 shall be void. This Agreement, and
any rights and obligations hereunder, may be assigned by the Company to a
successor by merger or a purchaser of substantially all of the assets of the
Company.
 
13. Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
 
14. Notices. All notices pursuant to this Agreement shall be in writing and sent
certified mail, return receipt requested, addressed as set forth below, or by
delivering the same in person to such party, or by transmission by email (which
shall not constitute notice). Notice deposited in the United States Mail, mailed
in the manner described hereinabove, shall be effective upon deposit. Notice
given in any other manner shall be effective only if and when received:
 

 
If to Executive:
To the most recent address included in the Company’s records (as updated from
time to time)
                   
If to the Company:
Global Geophysical Services, Inc.
13927 South Gessner Rd.
Missouri City, TX 77489
Attn: Board of Directors
 

 


 
 
12

--------------------------------------------------------------------------------

 
15. Waiver. No waiver by either Party to this Agreement of any right to enforce
any term or condition of this Agreement, or of any breach hereof, shall be
deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
 
16. Entire Agreement.
 
(a) Except as may be provided in the Indemnification Agreement between Executive
and the Company, and any equity award agreement(s), the terms of this Agreement
are intended by the Parties to be the final expression of their agreement with
respect to the employment of Executive by the Company and supersede all prior
understandings and agreements, whether written or oral. In the event of a
conflict between these agreements, it is intended that Executive shall be
granted the greater of rights for his benefit(s). The Parties further intend
that this Agreement shall constitute the complete and exclusive statement of
their terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.
 
(b) The Company and Executive agree that, effective as of the Effective Date,
the Consulting Agreement, dated as of August 16, 2012, and amended as of October
5, 2012, to which the Company and an affiliate of Executive are parties, is
hereby terminated without further right or obligation of any person thereunder
or of Executive, other than (1) payment by the Company of any earned but unpaid
consulting fees payable in respect of the period prior to the Effective Date,
(2) the covenants of Executive set forth in Sections 4.4-4.13 thereof, (3) any
indemnification obligations of the Company under Section 8.1 thereof, and (4)
the obligation of the Company to provide the tax information described in
Section 2.1 thereof.  At the request of the Company, Executive shall cause such
affiliate to acknowledge and agree to the termination of the Consulting
Agreement as provided herein in form reasonably acceptable to Executive.
 
17. Modification of Agreement. This Agreement may not be changed or modified or
released or discharged or abandoned or otherwise terminated, in whole or in
part, except by an instrument in writing signed by Executive and an officer or
other authorized executive of the Company.
 
18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflicts
of laws principles thereof.
 
19. Jurisdiction and Venue. With respect to any litigation regarding this
Agreement, Executive and the Company agree to venue in the state or federal
courts in Harris County, Texas, and agrees to waive and does hereby waive any
defenses and/or arguments based upon improper venue and/or lack of personal
jurisdiction. By entering into this Agreement, Executive and the Company agree
to personal jurisdiction in the state and federal courts in Harris County,
Texas.
 
20. Compliance With Section 409A.
 
(a) Delay in Payments. Notwithstanding anything to the contrary in this
Agreement, if upon the Termination Date, any stock of the Company is publicly
traded on an established securities market within the meaning of Code
Section 409A, and in the opinion of reputable outside counsel engaged by the
Company and acceptable to Executive, Executive is a
 
13

--------------------------------------------------------------------------------

 
“specified employee” within the meaning of Code Section 409A and the deferral of
any amounts otherwise payable under this Agreement as a result of Executive’s
termination of employment is necessary in order to prevent any accelerated or
additional tax to Executive under Code Section 409A, then the Company will defer
the payment of any such amounts hereunder until the earlier of: (i) the date
that is six (6) months following the date of Executive’s termination of
employment with the Company, or (ii) the date of Executive’s death, at which
time any such delayed amounts will be paid to Executive in a single lump sum.
 
(b) Reformation. If any compensation or benefits provided by this Agreement may
result in the application of Code Section 409A, the Company shall, in
consultation with Executive, modify the Agreement in the least restrictive
manner necessary in an effort to exclude such compensation from the definition
of “deferred compensation” within the meaning of such Code Section 409A or in an
effort to comply with the provisions of Code Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions, without any diminution in the
value of the payments or benefits to Executive. Notwithstanding the foregoing,
the Company shall not be required to assume any increased economic burden.
 
(c) Overall Compliance. In the event that it is reasonably determined by the
Company and Executive that, as a result of Code Section 409A, any of the
payments that Executive is entitled to under the terms of this Agreement or any
nonqualified deferred compensation plan (as defined under Code Section 409A) may
not be made at the time contemplated by the terms hereof or thereof, as the case
may be, without causing Executive to be subject to an income tax penalty and
interest, the Company will make such payment on the first day that would not
result in Executive incurring any tax liability under Code Section 409A.
 
 
[signature page follows]
 
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple copies,
effective as of the date first written above.
 
 
EXECUTIVE:
   
COMPANY:
       
Global Geophysical Services, Inc.
                        By:
/s/ Richard C. White
    By:
/s/ Christopher P. Graham
   
Richard C. White
    Name: 
Christopher P. Graham
        Title:
Senior Vice President & General Counsel
              Date:
October 25, 2012
     
Date:   October 25, 2012
                           

 
 
 
 15

--------------------------------------------------------------------------------